In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00031-CR



      CHARLES FRANCIS WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 30,068




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Our review of the court reporter’s record and clerk’s record in this case indicates that both

such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license

number, passport number, social security number, tax identification number or similar

government-issued personal identification number,” as well as “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(1), (3). The clerk’s record includes government-issued personal identification numbers,

and volume eight of the reporter’s record includes the names of persons who were minors at the

time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the

appellate record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(f), to seal volume eight of the electronically filed reporter’s record and

the entirety of the electronically filed clerk’s record in this case.

        IT IS SO ORDERED.

                                                BY THE COURT

Date: November 5, 2015




                                                   2